Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 8/8/2022.
Response to Amendment
2.	Claim 1 has been amended and claim 8-9 newly added.
The title has been amended.
Response to Arguments
3.	Applicant’s arguments filed have been fully considered but are moot based on the new grounds of rejection responsive to the amendments, where newly cited prior art, Watanabe, teaches different processing based on different audio signal destinations.
Claim Objections
4.	Claim 1 is objected to because of the following informalities:  The claim has been amended to recite:
“wherein the first processing includes transmission processing for human listening applications, and the second processing includes speech recognition processing.”
Where according to Applicant’s specification paragraph 43 the first processing is for speech recognition, and the second processing (post-execution after signal processing) is for human listening.

	[0043]: Therefore, in the present embodiment, the sound signal processing apparatus 10 transmits, to the information processing apparatus 50, both a collected sound signal before the non-linear signal processing (here, the noise removal processing executed by the noise removal section 29) is applied and a collected sound signal after the non-linear signal processing is applied. With this configuration, the information processing apparatus 50 can use the sound signal to which the non-linear signal processing has been applied for applications, such as voice chat, where a person is listening, while using the sound signal to which the non-linear signal processing has not been applied for mechanical processing such as speech recognition processing. Hereinafter, for the convenience of description, the collected sound signal after the non-linear signal processing is executed (post-execution sound signal) will be referred to as a listening sound signal, and the collected sound signal before the non-linear signal processing is executed (pre-execution sound signal) will be referred to as a recognition sound signal. It is noted that the information processing apparatus 50 may use these sound signals for applications other than those described here. Further, the non-linear signal processing only applied to the listening sound signal here is not limited to the noise removal processing and may include other signal processing.

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnaswamy et al (2016/0358602).

Regarding claim 5 Krishnaswamy teaches A sound signal processing apparatus configured to be communicatively connected to an information processing apparatus, the sound signal processing apparatus (abstract; figure 1 obj 2, 3; 0002) comprising: 
a signal processing section configured to execute non-linear signal processing on a collected sound signal collected by a microphone (figure 1 object 9 microphone; object 3 echo cancel system; para 17: system 3 includes an ambient noise suppression system); and 
a transmission section configured to transmit, to the information processing apparatus, both a pre-execution sound signal before the non-linear signal processing is executed and a post- execution sound signal after the non-linear signal processing is executed (fig 1 object 10 raw mic signal, 28 echo canceller output signal; para 30-31
30: SRS 2 has input 5 to receive raw microphone signal 10 having a user voice (e.g., speech) signal based on (1) user speech 7 or audio during a period of time and (2) an echo (or noise) signal based on sound 11 produced by speaker 12 (e.g., of device 1) (and optionally ambient noise) during the period of time. In some cases, signal 10 is received at input 5 by speech recognition system (SRS) 2 from system 3. In other cases, it is received by system 2 from microphone 9 without going through system 3.).  

Regarding claim 6 Krishnaswamy teaches An information processing apparatus configured to be communicatively connected to a sound signal processing apparatus, the information processing apparatus comprising: 
a reception section configured to receive, from the sound signal processing apparatus, both a pre-execution sound signal before non-linear signal processing is executed on a collected sound signal collected by a microphone and a post-execution sound signal after the non-linear signal processing is executed on the collected sound signal (fig 1 object 10 raw mic signal, 28 echo canceller output signal; para 30-31
30: SRS 2 has input 5 to receive raw microphone signal 10 having a user voice (e.g., speech) signal based on (1) user speech 7 or audio during a period of time and (2) an echo (or noise) signal based on sound 11 produced by speaker 12 (e.g., of device 1) (and optionally ambient noise) during the period of time. In some cases, signal 10 is received at input 5 by speech recognition system (SRS) 2 from system 3. In other cases, it is received by system 2 from microphone 9 without going through system 3.); and 
a processing section configured to execute first processing on the pre-execution sound signal and execute second processing on the post-execution sound signal, the second processing being different from the first processing (fig 1; para 34: SRS 2 can process all of the received types of sent signals;
fig 2; para 57; 59 – processing each received signal separately).  

Regarding claim 7 Krishnaswamy teaches A sound signal processing method comprising:
executing non-linear signal processing on a collected sound signal collected by a 3Atty Docket No.: 545-973 microphone; and 
transmitting, to an information processing apparatus, both a pre-execution sound signal before the non-linear signal processing is executed and a post-execution sound signal after the non-linear signal processing is executed.
Recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Watanabe et al (8,886,524)

Regarding claim 1 Krishnaswamy et al (2016/0358602) teaches A sound signal processing system (abstract: systems and methods; figure 1; 0002) comprising: 
a sound signal processing apparatus (fig 1 object 3); and 
an information processing apparatus (fig 1 object 2), the apparatuses being communicatively connected to each other (fig 1), 
wherein the sound signal processing apparatus includes 
a signal processing section configured to execute non-linear signal processing on a collected sound signal collected by a microphone (figure 1 object 9 microphone; object 3 echo cancel system; para 17: system 3 includes an ambient noise suppression system), and 
a transmission section configured to transmit, to the information processing apparatus, both a pre-execution sound signal before the non-linear signal processing is executed and a post- execution sound signal after the non-linear signal processing is executed (fig 1 object 10 raw mic signal, 28 echo canceller output signal; para 30-31
30: SRS 2 has input 5 to receive raw microphone signal 10 having a user voice (e.g., speech) signal based on (1) user speech 7 or audio during a period of time and (2) an echo (or noise) signal based on sound 11 produced by speaker 12 (e.g., of device 1) (and optionally ambient noise) during the period of time. In some cases, signal 10 is received at input 5 by speech recognition system (SRS) 2 from system 3. In other cases, it is received by system 2 from microphone 9 without going through system 3.), and 
the information processing apparatus includes 
a reception section configured to receive the pre-execution sound signal and the post- execution sound signal from the sound signal processing apparatus (fig 1; para 30-31
[0030] SRS 2 has input 5 to receive raw microphone signal 
[0031] SRS 2 has input 6 to receive (e.g., simultaneously with input 1 receiving signal 10) a number of types of echo information signals), and 
a processing section configured to execute first processing on the pre-execution sound signal and execute second processing on the post-execution sound signal, the second processing being different from the first processing (fig 1; para 34: SRS 2 can process all of the received types of sent signals;
fig 2; para 57; 59 – processing each received signal separately);
wherein the first processing includes transmission processing for speech recognition processing (fig 1; para 30-31; 34);
  
	And does not specifically teach where Watanabe teaches
wherein the first processing includes transmission processing for human listening applications, and the second processing includes speech recognition processing;
interpreted as wherein the first processing includes transmission processing for speech recognition processing, and the second processing includes human listening applications (see obj above).
Watanabe et al (8,886,524) teaches: 
	Col 3 l. 60 – col 4 l. 2: (26) By way of illustration, and not as a limitation, four audio contexts 124(1)-(A) are shown here. A user-to-user via telephone connection audio context 124(1) is a shown. With this context, the audio source 120 is a person speaking via a telephone connection to the audio sink 122(1) who is another user. In this context, the signal profile selector 110 may select the user-to-user signal profile 112(1), configured to provide for noise cancellation and other audio processing appropriate for human conversation. In some implementations, the connection may also be referred to as a "channel."
	Col 4l. 11-26:  When the audio source 120 is connected via a telephone connection to an audio sink 122(3), which is device, a user-to-device audio context 124(3) is determined. For example, the audio source 120 user may be providing speech to a speech recognition device as part of an interactive voice response system which is configured to convert at least a portion of the speech into text or commands. For this user-to-device audio context 124(3), the user-to-device signal profile 112(2) may be selected by the signal profile selector 110. By selecting the user-to-device signal profile 112(2), the performance of the audio sink 122(3) device is improved. For example, noise cancellation techniques suitable for use in the user-to-user audio context may result in unacceptable loss of data which is usable by the device. By changing the signal profile and generating the processed audio, accuracy of the device 122(3) may be improved.
Col 5 l. 17-25: Noise cancellation techniques may be tailored for audio sinks such as human users or devices. Such tailoring provides for improved results in intelligibility or usability by humans or devices. For example, high and low audio frequencies may be attenuated or removed for noise cancellation in a user-to-user audio context, which maintains human intelligibility. However, the same noise cancellation may render the same speech unintelligible to a device such as a speech recognition system.

Krishnaswamy Teaches receiving and processing audio signals and
34: In some cases, having the speech processor system process or consider the actual “raw” microphone signal 10 provides more accurate speech recognition that having it process the echo (and optionally noise) canceled signal (e.g., without processing or considering the actual “raw” microphone signal);
[0087] For example, FIG. 3 depicts instances of portable consumer electronics devices in which embodiments of the invention may be implemented. As seen in FIG. 3, device 1 may be or may not be included in a speakerphone unit that is integrated within a consumer electronic device such as a smartphone 55 with which a user can conduct a call with a far-end user of a communications device 56 over a wireless communications network.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Watanabe to allow for the use of the most appropriate processing based on signal and destination for improved signal processing and quality.

Regarding claim 2 Krishnaswamy teaches The sound signal processing system according to claim 1, wherein the non- linear signal processing includes noise removal processing for removing noise included in the collected sound signal (para 17: system 3 includes an ambient noise suppression system).  

Regarding claim 8 Krishnaswamy teaches The sound signal processing system according to claim 1, wherein the signal processing section is configured to execute the non-linear signal processing on the collected sound signal depending on whether operation input is received by the signal processing section (figure 1 object 9 microphone; object 3 echo cancel system; para 17: system 3 includes an ambient noise suppression system; 25-27 echo cancellation system – execution of signal processing section when input/signal received for performing non-linear processing).  

Regarding claim 9 Krishnaswamy teaches The sound signal processing system according to claim 1, wherein the signal processing section is configured to change contents of the non-linear signal processing depending on whether operation input is received by the signal processing section (fig 1; 17; 25-27 echo cancellation system 27: selection of transform domain; 54).


10.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Watanabe in further view of Linde et al (2014/0348327).

Regarding claim 3 Krishnaswamy teaches The sound signal processing system according to claim 1, wherein the signal processing section executes linear signal processing on the collected sound signal prior to the non-linear signal processing (54: noise suppressor system may be used in addition to the echo cancel system), and transmits, as the post-execution sound signal, a sound signal after the non-linear signal processing is further executed on the sound signal after the linear signal processing is executed (fig 1; 54)signal processing is executed. 2Atty Docket No.: 545-973  
and 
Does not specifically teach
the transmission section transmits, as the pre-execution sound signal, a sound signal after the linear signal processing is executed, [and transmits, as the post-execution sound signal, a sound signal after the non-linear signal processing is further executed on the sound signal after the linear signal processing is executed. 2Atty Docket No.: 545-973signal processing is executed].
Krishnaswamy teaches [0031] SRS 2 has input 6 to receive (e.g., simultaneously with input 1 receiving signal 10) a number of types of echo information signals 20, during the period of time noted above.
Linde teaches synchronizing rendering of audio channels (144) by adding a delay to the earlier channel (
[0148] Thus, based on the transmission schedule, packets configured for simultaneous rendering by the first and second audio rendering devices may be transmitted at a consistent, regular interval (i.e., the first interval), such as one BLE frame (e.g., 1.25 ms, at least in some implementations). Under such conditions, if the audio rendering device which is scheduled for the earlier communication frame were to add a delay/offset equal to the first interval before rendering audio received in each such communication frame, the resulting rendering of audio data configured for simultaneous rendering would indeed be synchronized and substantially simultaneous between the first and second audio rendering devices.
Claim 7).
	While not specifically clear as yet, it appears the limitations are toward delaying the pre-execution signal to ensure synchronous output.  Linde teaches synchronizing rendering of audio channels by adding a delay to one set of audio information.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Linde to allow for the synchronization of the output sound signals.

Regarding claim 4 Krishnaswamy and Linde teach The sound signal processing system according to claim 1, wherein 
after a predetermined time corresponding to a time required for the non-linear signal processing elapses, the signal processing section outputs, to the transmission section, the pre- execution sound signal before the non-linear signal processing is executed, and 
the transmission section transmits the pre-execution sound signal output after the predetermined time elapses and the post-execution sound signal to the information processing apparatus in parallel.  
(interpreted as delaying pre-execution sound signal) Rejected for similar rationale and reasoning as claim 3, where Krishnaswamy teaches a pre-execution sound signal and post-execution sound signal, and Linde teaches adding a delay to an earlier audio channel to synchronize audio output.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655